        Case 1:20-cv-00550-GSA Document 25 Filed 08/26/21 Page 1 of 2


 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
      JUAN FRANCISCO MENDOZA                                 CASE NUMBER: 1:20-cv-00550-GSA
 7    MENDEZ,

 8                        Plaintiff,                         ORDER FOR PLAINTIFF TO SHOW
                                                             CAUSE REGARDING OPENING
 9            v.                                             BRIEF

10    KILOLO KIJAKAZI, acting
      Commissioner of Social Security,
11

12                        Defendant.

13

14

15          On August 19, 2021 Plaintiff filed a motion to file a late opening brief (which was due on
16   the same day) due to other case responsibilities and counsel’s daughter testing positive for Covid-
17   19. Doc. 22 Plaintiff’s timeline for the anticipated completion of the brief was “hopefully by
18   tomorrow,” suggesting it would be completed by August 20, 2021. The Court nevertheless granted
19   Plaintiff until Monday August 23 to file the brief, which Plaintiff did not do. Plaintiff was also
20   previously directed to show cause for non-compliance with the confidential letter briefing deadline
21   in June. Doc. 17.
22          Accordingly, Plaintiff is ORDERED to show cause within 7 days of the entry of this order
23   why the opening brief has not been filed. Alternatively, Plaintiff may file the opening brief within
24   7 days of the entry of this order.
25
     IT IS SO ORDERED.
26
27      Dated:     August 26, 2021                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
28
                                                       1
     Case 1:20-cv-00550-GSA Document 25 Filed 08/26/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
